It was competent for the plaintiff to explain why he took Pennock's statement. The motive of an act may be shown when it is in question. Carter v. Beals, 44 N.H. 408. The admission of Congdon's testimony was within the discretion of the judge at the trial term, which will not be revised unless specially reserved. York v. Pease, 2 Gray 282; 1 Gr. Ev., ss. 74, 431.
The affidavits of jurors are admissible to sustain a verdict, but not to impeach it. State v. Ayer, 23 N.H. 301, 321; Tenney v. Evans, 13 N.H. 362,465; Leighton v. Sargent, 31 N.H. 119. The final agreement of the jury on the *Page 239 
question of damages having been apparently fair, the verdict is not invalidated by the preliminary ascertainment of their average judgment. Grinnell v. Phillips, 1 Mass. 530, 542.
Judgment on the verdict.
STANLEY, J., did not sit: the others concurred.